Title: To Thomas Jefferson from Samuel Overton, 3 September 1822
From: Overton, Samuel
To: Jefferson, Thomas


Dr Sir
Nashville Tenn:
3rd Sept. 1822
I do with confidence write you as a Gentn, to recommend me   to some person in Urope or the U S A that you have confidence in as a Vintner—I have no doubt but the Latitude of this place answers with that of France where some amongst the best of Wine is made—I have nothing more than hoping the fiw remaining days of your life may end  in peace with yourself & God together with a good conscience let me hear from you on the rest of this—yrs &—Saml OvertonP. S. the people here are in great distress on acct of yr exchange of paper Currency &cS O